DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a screen” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
3.	Claim 2 objected to because of the following informalities:  “The device will have the four regular inputs for: 
a) 1 Hot 
b) Load 
c) Ground 
d) Natural” should be “A device will have the four regular inputs for: 
a) 1 Hot; 
b) Load; 
c) Ground; 
d) Natural.” Appropriate correction is required.
4.	Claim 3 objected to because of the following informalities:  “The proposed invention provides power supply…” should be “A device provides power supply…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 2 recites the limitation "The device will have the four regular inputs" in line 1. There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "The proposed invention… the regular switches" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being participated by Qureshi et al. (US 10,290,447).
Regarding claim 1, Qureshi teaches a smart switch connecting to a power and at least one electronic device (see figures 1-2 and 5-6; and col. 7, lines 36-45), the smart switch comprising: 
a) a screen (fig. 5: 54); 
b) a smart switch cover (see figures 1 and 5; and col. 2, lines 20-21); 
c) smart switch device (see figures 1-2 and 5-6; and col. 1, liners 17-25 and col. 7, lines 36-45).
Regarding claim 2, Qureshi teaches the device will have the four regular inputs (see figures 1 and 2) for: 

b) Load (fig. 2: 32; and col. 9, lines 13-15; terminal block 32 features four `load` terminals for connecting a wire from each electronic switch out to a respective load circuit)
c) Ground (fig. 2: 40; and col. 9, lines 36-37; terminal block 40 defines a ground or earth terminal of the switch module) 
d) Natural (fig. 2: 36; and col. 9, lines 19-20; terminal block 36 features two terminals for connection of one or two `neutral` wires).
10.	Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being participated by Kao et al. (US 2018/0364776).
Regarding claim 3, Kao teaches the proposed invention provides power supply to a smart screen to regulate the regular switches, (see figure 4 and par. [0018]; when the computer host desires to execute a health status detection process for the backup power supply module, the computer host sends a detection command to the detection circuit, the detection circuit is operated in a detection state according to the detection command, the controller of the detection circuit will send a second control signal to the first switch, the second switch, and the boost converter, so that the boost converter is inhibited to output the first high voltage, the first switch is turned off, and the second switch is turned on; and wherein when the detection circuit is operated in the normal operating state, the backup power supply module can execute a charging process by the first high voltage outputted from the boost converter; when the detection circuit is operated in the detection state, the backup power supply module can execute a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836